Citation Nr: 0417245	
Decision Date: 06/29/04    Archive Date: 07/13/04	

DOCKET NO.  96-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of back 
and neck injuries. 

2.  Entitlement to service connection for temporomandibular 
joint syndrome. 

3.  Entitlement to an increased rating for headaches as a 
residual of a head injury, currently evaluated as 30 percent 
disabling. 

4.  Entitlement to an increased rating for right-sided palate 
abscess, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service





ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
September 1990. 

The current appeal to the Board of Veterans' Appeals (Board) 
arose from a is matter arises from various rating decisions 
rendered since April 1994 by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Atlanta, Georgia.

The RO, in pertinent part, denied entitlement to service 
connection for residuals of 
neck and back injuries and temporomandibular joint syndrome; 
an increased evaluation of residuals of right sided palate 
abscess; and granted an increased evaluation of 30 percent 
for headaches, residuals of injury effective August 17, 1992, 
date of claim.

Jurisdiction of the veteran's claims has been assumed by the 
RO in Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained to the 
extent possible.

2.  A chronic disorder of either the back or neck resulting 
from injury or temporomandibular joint syndrome was not shown 
in service or for many years thereafter.



3.  Osteoarthritis of the neck or back was not shown 
disabling to a compensable degree during the first post 
service year.

4.  The probative and competent medical evidence of record 
establishes that the veteran does not have back and neck 
injury residuals or temporomandibular joint syndrome linked 
to her period of service on any basis.

5.  Headaches occur once a month and last 1 to 2 days.

6.  Residuals of a right-sided palate abscess result in some 
sensory neuropathy involving the right fifth cranial nerve 
that is consistent with not more than moderate incomplete 
paralysis.


CONCLUSIONS OF LAW

1.  Residuals of back and neck injuries were not incurred in 
or aggravated by active military service, and osteoarthritis 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  Temporomandibular joint syndrome was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).

3.  The criteria for an evaluation in excess of 30 percent 
for headaches, residuals of a head injury, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Codes (DC) 8045, 8100 (2003).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right-sided palate abscess have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 4.7, 4.20, 4.124a, DC 8205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  
Accordingly, the Secretary determined that some limited 
assistance was warranted to claimants attempting to reopen 
claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or 
non-Federal agency sources, if reasonably identified by the 
claimant, in order to assist the claimant in reopening his or 
her claim.  66 Fed. Reg. 45,628.  




In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  

The CAVC's decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
was made prior to November 9, 2000, the date the VCAA was 
enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In the present case, the veteran filed the claims now at 
issue in August 1992.  By rating decision dated in April 1994 
the claims were decided by the RO.  Only after that rating 
decision was promulgated did the RO provide notice to the 
appellant regarding what information and evidence must be 
submitted to substantiate the claims, as well as what 
evidence and information must be submitted by the claimant, 
what evidence and information will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claims.



Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claims, the timing of the notice does not comply 
with the express requirements of the law as found by the CAVC 
in Pelegrini.  

While the CAVC did not address whether, and, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice of 
this kind may be non-prejudicial to the claimant.

The CAVC in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable agency of original 
jurisdiction (AOJ) determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, 
as such, prejudice the claimant by forcing him or her to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication.  
Pelegrini, 17 Vet. App. at 13.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of the pre-AOJ decision notice was 
not prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ decision notice was not prejudicial to the appellant.")  

In light of these two findings on prejudice, the Board finds 
that the CAVC in Pelegrini, has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the AOJ to provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well 
as to nullify the notice of disagreement and substantive 
appeal that were filed by the appellant to perfect the appeal 
to the Board.  




This would be an absurd result, and as such it is not a 
reasonable construction of § 5103(a).  There is no basis for 
concluding that harmful error occurs because a claimant 
receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require 
the entire rating process to be reiterated when notice was 
provided prior to the first agency adjudication, this could 
not have been the intention of the CAVC, otherwise it would 
not have taken "due account of the rule of prejudicial error" 
in reviewing the Board's decision.  See 38 U.S.C. 
§ 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (there is no implicit exemption for the 
notice requirements contained in 38 U.S.C.A. § 5103(a) from 
the general statutory command set forth in 7261(b)(2) that 
the Veterans Claims Court shall "take due account of the rule 
of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial determination 
constitutes error, especially since an AOJ determination that 
is "affirmed" by the Board is subsumed by the appellate 
decision, and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.   


All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the case at hand, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  As the Board elaborates in more detail 
below, notice was provided to the appellant on a number of 
occasions, and the case was in active development including 
development conducted by the Board up and until the most 
recent return of the case to the Board for further appellate 
review.  

The Board details below the ongoing adjudications of the 
claims at issue which constitute the subject matter of the 
current appellate review, and the multiple documentations 
providing the appellant notice as well as assistance 
rendered.  

The appellant was given notice of the requirements for 
increased ratings and service connection in various decisions 
rendered since 1994, the statement of the case issued in July 
1994, and supplemental statements of the case issued in April 
1996, June 1996, and August 2003.  The RO also advised the 
appellant of the evidence used in conjunction with her 
claims, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  
The RO obtained the service medical records, additional post 
service medical documentation, and afforded medical 
examinations proximate to the claims.

By letter date in May 2003, the veteran was notified of the 
impact of the VCAA on her appeal, of VA's duty to assist her 
in obtaining evidence for her claims, what the evidence must 
demonstrate, and which evidence VA will require on her 
behalf, as opposed to that evidence or information that it 
was her responsibility to submit.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran also was scheduled for further VA medical 
examinations in June 2003, but she failed to report as 
scheduled, did not request to be rescheduled and did not 
provide a reason as to why she failed to report for the 
scheduled examinations.  Her representative has similarly 
failed to provide a reason for the veteran's failure to 
report for the scheduled examinations.  As such, all relevant 
facts have been properly developed, and all evidence 
necessary for an equitable disposition of the issues on 
appeal has been obtained.

VA, therefore, has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete to the extent 
possible in view of the failure to report for additional 
examinations, the obligation under the VCAA for VA to advise 
a claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is satisfied.  
Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any 
further development could substantiate the claims.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial to the claimant.

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board discussed earlier, the veteran was afforded 
numerous opportunities to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that she should provide or identify any 
and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.


Criteria

Service Connection

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Additionally, service connection may be granted for arthritis 
if that disability is shown to be disabling to a compensable 
degree during the first post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one which a lay person's observations is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Residuals of Back and Neck Injuries

The veteran contends that she currently has residuals of back 
and neck injuries as a result of military service.  She 
attributes this to a motor vehicle accident that she was 
involved in while in military service.

Service medical records indicate that the veteran complained 
of low back and neck pain in June 1989.  She denied any 
trauma to those areas at that time.  She indicated that the 
pain began when she reached over to pick up a piece of paper.  
Localized tenderness over the paravertebral spinal muscles 
medial of the scapula and low back pain on the left side was 
noted.  Muscle strain was diagnosed.  

The veteran then was involved in a motor vehicle accident in 
July 1990.  Although she indicated that she hit her head on 
the dashboard as a result of the accident, she 
had no complaints referable to either her neck or her back.  
Nor were any clinical findings relating to her neck or her 
back recorded in conjunction with emergency room treatment 
administered in conjunction with the accident.  The remainder 
of the veteran's service medical records are negative for any 
complaints or treatment for residuals of back or neck 
injuries.

During a VA examination conducted by a private physician in 
October 1991, the veteran's neck was noted to be within 
normal limits.  Range of motion was normal, and no adenopathy 
or tenderness was present.  Nor did she complain of any 
problems with her back.  Similarly, during a VA physical 
examination conducted in April 1993, no abnormalities 
associated with either the neck or the back were noted.

During VA outpatient treatment conducted in October 1993, the 
veteran complained of lower back and neck pain of one year's 
duration.  She attributed it to a motor vehicle accident that 
she had been involved in during 1991.

The veteran underwent a magnetic resonance imaging (MRI) scan 
in September 1995.  Slight straightening of the normal 
lordotic curve of the cervical spine was noted, as was 
decreased height at the C5-C6 disc space level.  Degenerative 
disc disease was diagnosed.  A posterior spur to the left of 
the midline at the C5-C6 disc level that impinged on the left 
side of the cervical cord also was observed.  Degenerative 
disc disease was diagnosed; however, no opinion as to its 
origin was offered by the examining physician. 

The veteran then underwent a VA physical examination in May 
1997.  Left trapezius and neck pain with C5-C6 degenerative 
disc disease in the neck and limitation of mobility as a 
residual of head injury were diagnosed.  However, the 
examiner's opinion was based upon a history offered by the 
veteran regarding continuity of symptomatology following her 
inservice motor vehicle accident.  Also of note is that 
degenerative joint disease at the C5-C6 level had been 
diagnosed during the VA physical examination conducted in 
February 1996.

The foregoing suggests that symptomatology associated with 
the veteran's neck and back first began following her 
military service.  Although she was in a motor vehicle 
accident during service, no complaints by the veteran or 
clinical findings by the attending physicians regarding 
either the veteran's neck or back were noted.  It was not 
until years following her discharge from military service 
that degenerative joint and disc disease of the cervical 
spine was diagnosed.  Moreover, only one clinician has 
attributed a neck disability to an incident of military 
service.  

However, that opinion was based upon a history of continuity 
of symptomatology related to him by the veteran during a 
physical examination.  Such a conclusion by the clinician 
constitutes nothing more than a bare transcription of history 
related by an unqualified person.  See LaShore v. Brown, 8 
Vet. App. 406, 409 (1995).  On the contrary, the evidence of 
record fails to indicate that such continuity of 
symptomatology has been present.  

Given that symptomatology associated with the veteran's neck, 
to include degenerative disc disease and degenerative joint 
disease, and back first appeared years following discharge 
from active military service, and because neither disorder 
can reasonably be attributed to such military service, the 
Board finds no reasonable basis upon which to predicate a 
grant of the benefit sought on appeal.


Temporomandibular Joint Syndrome

The veteran contends that she developed temporomandibular 
joint syndrome as a result of military service.  She 
attributes this to surgery that she underwent in service for 
a right palate abscess.

Service medical records indicate that the veteran had an 
elective extraction of teeth numbers 1, 17, and 32 during 
service.  She subsequently developed swelling and pain in the 
right palate.  A right soft palate abscess was incised and 
drained.  No 
evidence of temporomandibular joint syndrome was noted during 
or subsequent to that surgery and prior to the veteran's 
discharge from military service.

The veteran underwent a VA physical examination in April 
1993.  Numbness over the right mandibular area of the face as 
a result of post dental treatment during service was 
diagnosed.  However, again, temporomandibular joint syndrome 
was not diagnosed.  Similarly, during a VA dental examination 
conducted in February 1996, no evidence of temporomandibular 
joint syndrome was noted by the examiner.  The May 1997 VA 
special dental examination was also negative for a diagnosis 
of temporomandibular joint syndrome.

During a physical examination conducted at an Army hospital 
in March 2000, a cerebellar examination was noted to be 
within normal limits.

The veteran was scheduled for a VA physical examination, to 
include the cranial nerves in June 2003.  However, she failed 
to report as scheduled, and did not indicate that she wanted 
the examination to be rescheduled.

The evidence of record fails to demonstrate the presence of 
temporomandibular joint syndrome.  Although a mild right 
fifth nerve mandibular branch hypalgesia, apparently related 
to an incision and drainage procedure performed in 1996 for a 
right side-sided palate abscess has been noted, no other 
abnormalities associated with the cranial nerves has been 
observed.  

Absent evidence of the presence of the disability claimed, 
service connection for temporomandibular joint syndrome 
simply is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.310.  As such, the claim of service 
connection for this disorder must be denied.


Evaluation of Headaches as a Residual of a Head Injury

The veteran contends that her service-connected headaches 
resulting from a head injury during military service are more 
severe than currently evaluated.  She indicates that her 
headaches occur more frequently and with more intensity.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity.  See 38 C.F.R. 
§ 1155; 38 C.F.R. Part 4 (2003).

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria for the higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In determining the level of current impairment, it is 
essential that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  However, although 
the history of the disability at issue is an important 
consideration in accurately evaluating it's severity, of 
paramount importance are current clinical findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's service-connected headaches, the 
provisions of 38 C.F.R. § 4.124a, DC 8045 are for 
application.  By analogy, the provisions of 38 C.F.R. 
§ 4.124a, DC 8100 are also for application.  See 38 C.F.R. 
§ 4.20.  Under the latter diagnostic code, headaches 
resulting in characteristic prostrating attacks occurring on 
an average of once a month over the last several months shall 
be evaluated as 30 percent disabling.  To warrant a higher 
disability evaluation (50 percent), headaches must be very 
frequent, completely prostrating, and resulting in prolonged 
attacks productive of severe economic inadaptability.  It is 
within this context that the veteran's claim must be 
examined.

As a historical matter, post-traumatic headaches were 
diagnosed during a VA physical examination conducted in 
October 1991.  The veteran indicated that the headaches 
occurred about three times weekly, and lasted for 1 to 2 
hours.  She indicated her concern that these headaches 
interfered with her functioning at work.  However, during a 
VA physical examination conducted in February 1996, no 
specific neurological findings related to headaches were 
observed.  

The veteran indicated that she had been working as a 
correctional officer for approximately 1 1/2  years, but had to 
quit that job because of trouble with her neck, head, and 
back.  She also stated that she had lost approximately two 
days monthly because of headaches during the prior year.

As previously noted, the veteran was scheduled for a VA 
physical examination in June 2003 for further examination 
regarding her headaches.  However, she failed to report as 
scheduled, and did not request that the examination be 
rescheduled.

The foregoing represents the primary clinical evidence of 
record regarding the history and current status of the 
veteran's service-connected headaches.  This does not 
indicate that she has experienced characteristic prostrating 
attacks occurring on an average of more than once a month 
over the last several months.  Absent this, her headaches do 
not more nearly approximate the criteria required for a 
higher disability evaluation.  As such, an increased rating 
above the 30 percent currently assigned is not warranted.


Residuals of a Right-Sided Palate Abscess

The veteran contends that the residuals of a right-sided 
palate abscess are more severe than currently evaluated.  She 
cites numbness in her jaw and problems chewing her food in 
support thereof.

The provisions of 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 are 
incorporated herein by reference.  So, too, are the 
provisions of 38 C.F.R. §§ 4.1, 4.7 and Schafrath, 1 Vet. 
App. at 592 and Francisco, 7 Vet. App. at 58.

In evaluating the veteran's service-connected residuals of a 
right-sided palate abscess, the provisions of 38 C.F.R. 
§ 4.124a, DC 8205 are for application.  See 38 C.F.R. § 4.20.  
These criteria provide that incomplete and moderate paralysis 
of the fifth (trigeminal) cranial nerve shall be evaluated as 
10 percent disabling.  To warrant a higher disability rating 
(30 percent), paralysis must be incomplete and severe.  To 
warrant a 50 percent disability evaluation, paralysis must be 
complete.

As a historical matter, the veteran developed a right-sided 
palate abscess following extraction of teeth during military 
service.  Initially, the soft palate abscess was incised and 
drained.  However, she continued to have pain and swelling in 
the soft palate.  She was hospitalized in early 1990 and 
received high dosage Penicillin therapy maintenance.

The veteran underwent a VA dental examination in February 
1996.  She indicated to the examiner that she occasionally 
bites the soft tissue from her lower gums, and that this has 
been occurring since the surgery that resulted in the 
necessity to incise the right palate abscess.  The examiner 
observed no limitation of motion of the jaws.  Nor was there 
any significant malocclusion or malfunction.  The veteran's 
tongue and lips appeared to be normal.  

However, the veteran did report a loss of sensation in the 
skin lateral to the right commissure of the lips and on the 
right side of the chin, just inferior to the right lower lip.  
She also complained of extreme sensitivity to contact of the 
right retromolar pad soft tissue.  No loss of bone or soft 
tissue or any other deformities were observed.  Abnormal 
conduction and sensation of the right inferior alveolar nerve 
in the area of the right retromolar pad and in the skin of 
the right chin, near the commissure of the right side of the 
lips was diagnosed.

The veteran then underwent further VA dental examination in 
May 1997.  Again, no limitation of motion of the jaws was 
noted.  The veteran had normal occlusion and normal function 
of dentition.  Her tongue and lip tissue appeared to be 
normal.  Scar tissue in the area of the right retromolar pad 
and the right soft palate, consistent with a history of 
surgical intervention in the area to treat an infection, was 
diagnosed.  The examiner also noted the veteran's complaint 
of loss of feeling in her right cheek along the same plane as 
the corner of the right side of her mouth.  X-rays indicated 
no abnormality of the alveolar bone, and at most minimal 
resorption of the alveolar bone from around the teeth.  
Again, loss of sensory 
innervation to the skin of the right cheek, involving a 
portion of the intermediary branch or anterior branch, 
division III of the 5th cranial or trigeminal nerve was 
diagnosed.


The veteran was scheduled for a VA examination of the cranial 
nerves in June 2003.  As previously noted, however, she 
failed to report as scheduled, and did not ask that the 
examination be rescheduled.

The foregoing indicates only that the veteran currently 
experiences moderate incomplete paralysis of the 5th 
(trigeminal) cranial nerve.  Despite her complaints of 
sensory loss in the area of the right cheek, no motor loss is 
present.  Nor is she experiencing malocclusion or abnormal 
functioning associated with this nerve.  

As such, symptomatology, as noted above, does not more nearly 
approximate that for severe, incomplete paralysis of the 5th 
(trigeminal) cranial nerve.  Moreover, there is no evidence 
of complete paralysis of that nerve.  As such, an increased 
rating for the disability at issue is not warranted.


Extraschedular Considerations

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

Despite the foregoing, a rating in excess of that currently 
assigned for either the veteran's service-connected headaches 
or residuals of a right-sided palate abscess may be granted 
if it is demonstrated that either disability presents an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2003).

There is no indication that either disability has required 
frequent hospitalization since the veteran's discharge from 
military service.  Nor is there any evidence that either 
disability has interfered with the veteran's employment 
beyond that contemplated by the schedular provisions.  In 
this regard, the veteran indicated during a VA physical 
examination conducted in February 1996 that she had quit her 
job as a correctional officer because of trouble with her 
neck, head, and back.  

It should be noted that the veteran is not service connected 
for neck or back disabilities.  Absent evidence of either 
marked interference with employment or frequent periods of 
hospitalization, there is no basis to conclude that either 
the veteran's service-connected headaches or her service-
connected residuals of a right-sided palate abscess is more 
severe than contemplated by the aforementioned schedular 
provisions.  Thus, referral of the case for consideration by 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of resolving doubt in her 
favor is not for application.  See Ferguson v. Principi, 73 
F.3d 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C.A. 
§ 5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).


ORDER

Entitlement to service connection for residuals of neck and 
back injuries is denied.

Entitlement to service connection for temporomandibular joint 
syndrome is denied.

Entitlement to an evaluation in excess of 30 percent for 
headaches as a residual of a heady injury is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a right-sided palate abscess is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



